      Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PHUONG PHAM,                                 §
Plaintiff                                    §
                                             §
V.                                           §       Civil Action No. 4:19-cv-3747
                                             §       JURY
UNITED STATES LIABILITY                      §
INSURANCE COMPANY,                           §
Defendant.                                   §


                          DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, United

States Liability Insurance Company (“Defendant” or “USLI”) hereby files this Notice of Removal

from the 164th Judicial District Court of Harris County, Texas to the United States District Court

for the Southern District of Texas, Houston Division. In support of this Notice, Defendant

respectfully shows as follows:

                                     Preliminary Statement

       1.      This lawsuit involves a dispute over Defendant’s handling of Plaintiff’s insurance

claim for damages to its property from a storm. USLI is not a citizen of Texas. Accordingly, there

is complete diversity between the parties, and as the amount in controversy exceeds $75,000,

removal is proper in this case.

                                    Procedural Background

       2.      On August 26, 2019, Plaintiff filed an Original Petition and Jury Demand styled

Phuong Pham v. United States Liability Insurance Company, Cause No. 2019-59680, in the




                                                 1
        Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 2 of 9



District Court, 164th Judicial District, of Harris County, Texas. Defendant received notice of the

Original Petition on September 3, 2019 when USLI was served with the Original Petition.

Defendant demanded a trial by jury in its Original Answer, which was filed on September 30, 2019

in the District Court, 164th Judicial District, of Harris County, Texas.

        3.     This Notice of Removal has been filed within 30 days after receipt of the Petition

as required by 28 U.S.C. § 1446(b).

                                         Nature of the Suit

        4.     This lawsuit involves a dispute over the handling of Plaintiff’s insurance claim for

damages to her property resulting from a storm. Plaintiff claims in her Petition that she is entitled

to an amount not to exceed $75,000 for claims arising out of alleged damage to her residence

sustained as a result of Hurricane Harvey on August 28, 2017. The insured property is located

within Harris County, Texas, which is within the Southern District of Texas, Houston Division.

Plaintiff asserts causes of action for breach of contract, violations of the Texas Insurance Code,

and bad faith. Plaintiff seeks to recover actual damages, exemplary damages, and attorneys’ fees.

Defendant generally denies Plaintiff’s claims. Defendant also disputes the factual allegations

because the information in Plaintiff’s factual background with regard to the type of property at

issue, subject policy, and claimed damage is entirely erroneous. Specifically, Plaintiff’s Petition

claims that the property at issue is a residence and that the various alleged damages are to a building

structure. Contrary to Plaintiff’s pleading, the subject policy covers business personal property

only.

        5.     According to Plaintiff, the storm which allegedly damaged the Plaintiff’s property

occurred on or around August 28, 2017. Plaintiff thereafter submitted a claim to USLI against the




                                                  2
       Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 3 of 9



Policy covering her property. Contrary to Plaintiff’s pleading, the subject policy is for business

personal property only.

        6.      USLI assigned an independent adjuster, Kip Quist, to adjust the claim.

        7.      Plaintiff alleges that Defendant performed an outcome-oriented investigation of

Plaintiff’s claim, improperly handled the claim, and unreasonably investigated and underpaid

Plaintiff’s claim.

                                        Basis for Removal

        8.      Removal of this action is based on diversity of citizenship pursuant to 28 U.S.C.

§ 1332. Plaintiff is an individual who resides in Texas. See Plaintiff’s Original Petition in Exhibit

A.

        9.      Defendant is a Pennsylvania company with its principal place of business in Wayne,

Pennsylvania. It is a wholly owned subsidiary of U.S. Investment Corporation, a Pennsylvania

corporation. Accordingly, Defendant is domiciled in and a resident of Pennsylvania. See Affidavit

of Bill Rohrman.

        10.     There is complete diversity of citizenship between the parties.

        11.     This Court has original jurisdiction over this case because it is a suit between

citizens/entities of different states, and the claimed damages have the potential to exceed

$75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a). Although Plaintiff attempts to

prevent removal by including in her Petition a statement that she is not seeking an amount in excess

of $75,000.00, that attempt is improper insofar as it does not constitute a binding stipulation, and

also because seeking any amount below the $75,000.00 threshold is not supported by the facts

contained in other documentation as well as damages sought in the Petition.




                                                 3
      Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 4 of 9



       12.     The pre-suit Notice of Claim letter demanded economic damages in the amount of

$21,149.85. See Exhibit B, Plaintiff’s Notice of Claim Letter and Estimate. Plaintiff’s Petition

seeks treble damages, which, if applied to the economic damages amount, would bring the total to

$63,449.55. Plaintiff’s Notice of Claim letter further indicated that as of January 16, 2019,

attorney’s fees amounted to $1,900.00 and other related expenses amounted to $1,500.00. Plaintiff

explained that those amounts would be adjusted if the matter were to proceed to litigation. See id.

Plaintiff also seeks in her Petition the following types of damages: actual damages, exemplary

damages, statutory damages, treble damages, statutory interest, pre-judgment and post-judgment

interest, attorney’s fees, and costs of suit. Plaintiff’s attempt to put a $75,000 cap on her potential

recoverable damages is a clear attempt to simply avoid removal from state court to federal court.

       13.     Further, Plaintiff’s estimate attached to her Notice of Claim Letter appears to have

mathematical errors. See Exhibit B. For example, Plaintiff’s estimate provides a line-item for eight

(8) Sonata, T4S, Spa pedicure massage chairs at the cost of $2,989.00 per chair. However, the line-

item does not multiply by eight for a total of $23,912.00; rather, the total remains $2,989.00. It is

unclear whether Plaintiff’s estimate is intentionally only accounting for one spa pedicure massage

chair or should account for eight but has an error in the math calculation. If the line-item contains

an error in the math, then it also does so for almost every other line item in the estimate. Another

example of what appears to be an incorrect calculation in Plaintiff’s estimate is a line-item for

seven hundred (700) OPI nail polishes at $14.75 per unit. Again, however, the math appears to

have not been properly applied, so $14.75 remains the total for that line-item. If $14.75 is

multiplied by 700, the total should be $10,325.00. Those two line-items alone (the spa pedicure

massage chairs and OPI nail polishes) equal $34,237.00 if the per unit amount is multiplied by the

claimed total units. As stated in Paragraph 12, Plaintiff’s Petition seeks actual damages plus treble




                                                  4
       Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 5 of 9



damages for knowing violations, which, if proven, would bring those two line-items (nail polishes

plus spa chairs) to a total of $102,711.00. That amount on its own exceeds the $75,000

jurisdictional threshold for removal based on diversity, without even looking to the remainder of

the estimate and the other types of damages claimed in Plaintiff’s Original Petition.

                               The Removal is Procedurally Correct

        14.     Defendant first received the Original Petition on September 3, 2019. Therefore, this

Notice of Removal is filed within the 30-day time period required by 28 U.S.C. § 1446(b).

        15.     Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to the Plaintiff’s claim allegedly occurred in this district.

        16.     Exhibit “A” to this Notice contains copies of all process and pleadings filed in the

state court proceeding in Harris County, Texas.

        17.     USLI is the sole Defendant in this removed action; consequently, all Defendants

join in and consent to this Removal.

        18.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the District Courts for Harris County, Texas and served upon Plaintiff through

her counsel of record.

        WHEREFORE, Defendant hereby requests that this action be removed from the 164th

Judicial District of the District Courts of Harris County, Texas to the United States District Court

for the Southern District of Texas, Houston Division, and that this Court enter such further orders

as may be necessary and appropriate.

Dated September 30, 2019.




                                                   5
      Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 6 of 9



                                            Respectfully submitted,


                                            _/s/ Richard J. Kasson____________________
                                            RICHARD J. KASSON
                                            State Bar No. 24002392
                                            Southern District of Texas Federal ID No. 21614
                                            Attorney-in-Charge
                                            REBECCA H. ADUDDELL
                                            State Bar No. 24097280
                                            Southern District of Texas Federal ID No. 3050524
                                            Of Counsel
                                            GONZALEZ, CHISCANO, ANGULO & KASSON, P.C.
                                            Of Counsel
                                            9601 McAllister Freeway, Suite 401
                                            San Antonio, Texas 78216
                                            Phone: (210) 569-8500
                                            Fax: (210) 569-8490
                                            Email: rkasson@gcaklaw.com
                                                    raduddell@gcaklaw.com
                                            ATTORNEYS FOR DEFENDANT, UNITED
                                            STATES LIABILITY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        I hereby certify that on this the 30th day of September, 2019, a true and correct copy of
the foregoing instrument was duly served upon all counsel of record via the Court’s electronic
filing system, facsimile and/or regular mail:

Anthony G. Buzbee
Email: tbuzbee@txattorneys.com
Christopher J. Leavitt
Email: cleavitt@txattorneys.com
THE BUZBEE LAW FIRM
JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002
Tel: (713) 223-5393
Fax: (713) 223-5909

Stephen R. Walker
Email: swalker@manuelsolis.com
Gregory J. Finney
Email: gfinney@manuelsolis.com


                                               6
     Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 7 of 9



Juan A. Solis
Email: jusolis@manuelsolis.com
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
Tel: (713) 277-7838
Fax: (281) 377-3924


                                   /s/ Richard J. Kasson_______________________
                                   RICHARD J. KASSON




                                      7
Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 8 of 9




                                                  4:19-cv-3747
                             Case 4:19-cv-03747 Document 1 Filed on 09/30/19 in TXSD Page 9 of 9
JS 44 (Rev. 08/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
PHOUNG PHAM                                                                                                 UNITED STATES LIABILITY INSURANCE COMPANY


    (b) County of Residence of First Listed Plaintiff             HARRIS                                      County of Residence of First Listed Defendant               MONTGOMERY
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
ANTHONY G. BUZBEE / CHRISTOPHER J. LEAVITT                                          713-277-7838            RICHARD J. KASSON / REBECCA H. ADUDDELL 210-569-8500
THE BUZBEE LAW FIRM                                                                                         GONZALEZ, CHISCANO, ANGULO & KASSON, PC
600 TRAVIS, STE. 6850 HOUSTON, TX 77002                                                                     9601 MCALLISTER FWY, STE. 401 SAN ANTONIO, TX 78216

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1441 AND 1446
VI. CAUSE OF ACTION Brief description of cause:
                                           INSURANCE COVERAGE
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         75,000.00                                 JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/30/2019                                                              /s/RICHARD J. KASSON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
